Citation Nr: 0636036	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-19 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to reimbursement of an April 2004 Auctioneer 
License Test fee under licensing and certification.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to July 
2004.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The Auctioneer License Test for which the veteran sat is 
required under State law or regulation for an individual to 
enter the auctioneer profession; it is offered by a State, or 
a political subdivision of a State.


CONCLUSION OF LAW

The criteria for reimbursement of an April 2004 Auctioneer 
License Test fee under licensing and certification have been 
met.  38 U.S.C.A. §§ 3689, 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to reimbursement of a $300 fee 
for an April 2004 Auctioneer License Test.  The veteran 
asserts that the State of Florida requires a passing grade on 
the test as part of the auctioneer licensing process.  

Reimbursement may be paid for fees associated with licensing 
and certification examinations under Chapter 30 educational 
assistance benefits if the examination in question satisfies 
the requirements of 38 U.S.C.A. § 3689 (West 2002).  Section 
3689(b)(1) provides that a test is approved if: A) such test 
is required under Federal, State, or local law or regulation 
for an individual to enter into, maintain, or advance in a 
particular vocation or profession, or B) the Secretary 
determines that the test is generally accepted as attesting 
to a level of skill required to qualify to enter into, 
maintain, or advance in employment in a particular vocation 
or profession.  

Importantly, 38 U.S.C.A. § 3689(b)(2) provides that a 
licensing or certification test offered by a State, or a 
political subdivision of a State, is deemed approved by the 
Secretary. 

The Board finds that the evidence of record supports the 
veteran's claim for reimbursement of the fee for the April 
2004 Auctioneer License Test.  

The veteran has submitted printed copies of documents set 
forth on a State of Florida official web site.  These 
documents show that the State of Florida regulates the 
profession of auctioneering and requires that auctioneers 
have a license.  Similarly, the veteran has submitted a copy 
of a Florida statute (chapter 468.385 of Title XXXII, 
Regulation of Professions and Occupations) which provides in 
pertinent part that the department [Department of Business 
and Professional Regulation] shall license any applicant who 
the board [Florida Board of Auctioneers] certifies is 
qualified to practice auctioneering, and that any person 
seeking such a license must pass a written examination 
approved by the board. 

These documents demonstrate that the Auctioneer License Test 
satisfies the statutory requirements for reimbursement of the 
fee.  The Test is required under State law or regulation for 
an individual to enter the auctioneer profession.  The Test 
is offered by a State, or a political subdivision of a State.  
38 U.S.C.A.  § 3689(b).  Thus, reimbursement of the April 
2004 Auctioneer License Test fee is warranted.  

The Duty to Notify and the Duty to Assist

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

As discussed above, sufficient evidence is of record to grant 
the benefit sought on appeal.  Therefore, no further 
development is needed.
ORDER

Reimbursement of an April 2004 Auctioneer License Test fee 
under licensing and certification is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


